[logo.jpg]
 


 
             June 10, 2011
 
Bohn H. Crain
Radiant Logistics, Inc., CEO
405 114th Avenue, SE, Third Floor
Bellevue, WA  98004


RE:  Modification to Employment Agreement


Dear Bohn:


This letter agreement is intended to constitute a formal binding modification to
your Employment Agreement with Radiant Logistics, Inc. (the “Company”) effective
January 13, 2006 (the “Employment Agreement”) as previously amended by letter
agreement dated December 31, 2008.    The Employment Agreement is hereby further
modified effective June 16, 2011, as follows:
 
1.  Section 2.2 of the Employment Agreement shall be amended by deleting the
section in its entirety and replacing it with the following:
 
“Subject to the provisions of Section 6, the Employment Period for the
Executive's employment under this Agreement will continue through December 31,
2016, and shall be automatically renewed for consecutive three-year renewal
terms thereafter, unless, not less than twelve months prior to the end of the
original term or any renewal term, either party gives the other party written
notice of termination of employment which termination shall be effective as of
the end of such original term or renewal term. In the event of a Change of
Control during the original term or any renewal term, the Employment Period for
the Executive’s employment under this Agreement will be automatically extended
to a five (5) year term.


 
2.  Section 3.1 of the Employment Agreement shall be amended by deleting the
section in its entirety and replacing it with the following:
 
“3.1  BASIC COMPENSATION
 
(a) Base Salary . The Executive will be paid a base salary of $325,000, subject
to further adjustment as provided below (the "Base Salary"), which will be
payable in equal periodic installments according to the Employer's customary
payroll practices, but no less frequently than monthly. The Executive's Base
Salary will be reviewed by Employer's Board of Directors not less frequently
than annually, and may be adjusted upward or downward by Employer but in no
event will be less than $325,000 per year.”
 
 
 

--------------------------------------------------------------------------------

 
3.  Ratification.  Except as expressly amended hereby, the Employment Agreement
is hereby ratified and confirmed in all respects and shall continue in full
force and effect.  This Amendment and the Employment Agreement shall hereafter
be read and construed together as a single document.
 
4.  Amendments; Governing Law.  This Amendment may not be changed orally but
only by a written instrument signed by the parties hereto.  This Amendment shall
be governed by and construed in accordance with the laws of the State of
Delaware without giving effect to the rules governing the conflicts of laws.
 
5.  Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument.
 
6.  Miscellaneous.
 
(a) Capitalized terms utilized in this Letter Agreement shall, unless otherwise
defined herein, have the meaning ascribed under the Employment Agreement;
 
(b) Except as set forth in this Letter Agreement, the Employment Agreement shall
remain in full force and effect.
 
Kindly place your signature on the line provided below indicating your agreement
to the terms set forth above.
 
Sincerely,


RADIANT LOGISTICS, INC.




BY: 
_______________________________                                                          
Todd Macomber
Chief Financial Officer


Accepted by:

___________________________________
BOHN H. CRAIN


DATED: ____________________________
 
 
 
 

--------------------------------------------------------------------------------

 